Citation Nr: 9914829	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-06 589	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
externa of the left ear.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to April 
1947.  This appeal arises from a January 1998 rating action 
in which the RO denied an increased (compensable) rating for 
otitis externa of the left ear.  


FINDING OF FACT

The veteran's left ear otitis externa does not exhibit 
symptomatology such as swelling, dry and scaly serous 
discharge, or itching requiring frequent and prolonged 
treatment.


CONCLUSION OF LAW

The veteran is not entitled to an increased (compensable) 
rating for otitis externa of the left ear.  38 U.S.C.A. §§ 
1110, 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.87, Diagnostic 
Code 6210 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his left ear otitis externa has 
increased in severity and warrants a compensable evaluation.  
In particular, he claims that he has frequent internal 
swelling, dry and scaly conditions with continuous itching, 
and nightly discharge.

Review of the claims folder reflects that the veteran was 
treated in service for otitis externa of the left ear in the 
mid 1940s.  There are no other treatment records relating to 
an ear infection until he was seen by a private physician for 
complaints of ear drainage beginning in October 1996, almost 
5 decades later.  Findings included drainage and ear pain.  
Cortisporin was prescribed.  At the conclusion of treatment 
for the ear, in April 1997the left ear was described as 
clear.  An October 1997 and March 1998 entry revealed that 
the veteran had cerumen in each ear.  

The veteran was afforded a VA audiological examination in May 
1997.  Examination of the ears revealed normal auricle on 
both sides and clear external canals.  The tympanic membranes 
and tympanum were normal on both sides.  The mastoid showed 
no tenderness or swelling.  The diagnosis included history of 
serial infection of both ears while in service, and a current 
normal ear nose and throat examination.

In a May 1998 VA audiological examination, the auricle was 
normal.  The external canal was normal and clear on both 
sides with no evidence of external otitis.  The tympanic 
membrane was normal and intact on both sides.  The tympanum 
was normal on both sides.  The mastoid showed no swelling or 
tenderness.  The examiner noted that there was no active ear 
disease.  There were no infections of the middle or inner 
ear.  The diagnoses included a normal ear examination.

II.  Analysis

The Board of Veterans' Appeals (Board) finds the veteran's 
claim for increased compensation is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).
 
The veteran's left ear otitis externa has been rated under 
Diagnostic Code 6210 for diseases of the auditory canal.  
This would seem appropriate as the veteran has not produced 
evidence of otitis media or otitis interna that would merit 
his disability to be evaluated under either of Diagnostic 
Codes 6200, 6201, or 6203.  

For a disease of the auditory canal, where there is swelling, 
dry and scaly or serous discharge, itching requiring frequent 
and prolonged treatment, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.87(a), Diagnostic Code 6210 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

After reviewing the entire evidence of record, the Board 
concludes that the veteran's left ear otitis externa does not 
warrant a compensable rating under Diagnostic Code 6210.  
While the veteran has stated that he experiences itching and 
discharge from his ears, current clinical findings do not 
support his contentions.  Results from both the May 1997 and 
May 1998 VA ear examinations showed that the veteran had a 
normal auricle, normal external canal, normal tympanum, and 
no swelling or tenderness over the mastoid.  The examiner 
specifically noted that there was no evidence of external 
otitis and that there was no active ear disease.  While there 
is evidence of private medical treatment for drainage from 
the left ear (on a single occasion since service), such 
continued for a limited period of about 6 or 7 months, a 
period which cannot be characterized as "prolonged."  (The 
Board will assume that the treatment was for external otitis, 
although the private physician did not offer a diagnosis.)  
Moreover, the requisite findings of swelling and itching were 
not recorded.  With treatment the condition resolved and the 
ear is now clear.  The veteran's contentions have been 
considered, but the preponderance of the evidence is against 
the claim for a compensable rating for otitis media of the 
left ear.


ORDER

Entitlement to an increased (compensable) rating for otitis 
externa of the left ear is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

